Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on January 15, 2021.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because claim 1 improperly claims a charged radical instead of a complete (neutral) compound.  This rejection can be overcome by adding the language “pharmaceutically acceptable salt of a” before “gold(III) complex” on line 1 of claim 1.  See lines 21-27 of page 7 in the instant specification (reproduced below),

    PNG
    media_image1.png
    135
    660
    media_image1.png
    Greyscale
.
The preambles of claims dependent on claim 1 would also have to be amended accordingly.
	In claim 1, it is unclear what is meant by the term “a carbohydrate derivative”.  Claim 1 is indefinite because the metes and bound of the claim cannot be ascertained when R3 and/or R4 represent a carbohydrate derivative.  See claim 13 for same. 
Claims dependent on claim 1 which do not resolve the problems indicated above are also found indefinite.
Claim 2 is improperly dependent on claim 1.  The product claimed in claim 2 is different, or patentably distinct, from the product in claim 1 since the product in claim 1 is attached to something else in claim 2.  See the language “further including” in claim 2.  Also, see claims 3, 6 and 14 for same  Therefore, claims 2, 3, 6 and 14 each lack proper antecedent basis from claim 1.
Claims 2 and 3 are indefinite because improper Markush language is used in the claims.  The use of “further including” is open-ended language when closed language should be used in a Markush claim. MPEP 
§2111.03 and 2117.  See claims 6 and 14 for same in the use of “comprising”. 
Claim 2 is indefinite because the structure of the product being claimed is not clear.  Further, what is a type (I) structure?  How is the piperazine ring that is connected to the type (I) structure attached to the gold (III) complex of formula (I)?  See claims 3 and 14 for same.
Claim 4 is indefinite because claim 3 uses improper Markush langue to define variables R1, R2, R3 and R4.  The use of “includes” is open-ended language when closed language should be used in a Markush claim. MPEP §2111.03 and 2117.  This rejection can be overcome by replacing “includes”, all occurrences in claim 4, with “is”.  See claims 5 and 15 for same.
Claims 4, 5 and 15 each lack antecedent basis from claim 1 because there is no earlier recitation in claim 1 that the R4 variable represents an aliphatic amine as found in claims 4, 5 and 15.  The term “aliphatic” alone can embrace acyclic or cyclic, saturated or unsaturated hydrocarbons (excluding aromatic).  The substituent aliphatic amine (as found in claim 4) is of a much broader scope than alkylamino (as found in claim 1).  See the examples of aliphatic amine claimed in claim 5.  
In claim 5, it is unclear what are azepanyl links?  Therefore, claim 5 is indefinite because the metes and bound of the claim cannot be ascertained when the aliphatic amine represents azepanyl links.  
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 9-11 are indefinite because it is not possible to treat and prevent at the same time.  This rejection can be overcome by replacing “and/or” this “or”.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-6, 8-11, 14 and 15 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 fails to further limit claim 1 because claim 2 is broader in scope than claim 1.  Claim 2 claims a patentably distinct product from that claimed in claim 1.  See claims 3, 6 and 14 for same.
Claims 4, 5 and 15 fail to further limit claim 1 because claims 4, 5 and 15 are broader in scope than claim 1.  The R4 variable in claim 1 does not represent an aliphatic amine as found in claims 4, 5 and 15.
Claims 8-11 do not further limit claim 1.  The intended use language in claims 8-11 is not considered a limitation and is of no significance to claim construction since the body of the claims describe structurally complete inventions such that deletion of the intended use language from each of claims 8-11 does not affect the structure of the claimed invention.  Recitation of the intended utility into the preamble of a compound claim which can otherwise stand alone is not considered a further limitation of the claim. In re Ridden, 318 F.2d 761, 138 USPQ 112 (C.C.P.A. 1963); In re Maeder, 337 F.2d 875, 143 USPQ 248 (C.C.P.A. 1964); In re Spada, 911 F2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990).  It is suggested that claims 8-11 be cancelled to overcome this rejection.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 3, 2022
Book XXV, page 136